Citation Nr: 0313031	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  03-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 dated December 29, 2002 the veteran had requested a 
Central Office (CO) Board hearing in Washington, D.C, an 
informal review.  Since there was no indication that the 
veteran had withdrawn his CO hearing request, a CO hearing 
was scheduled for June 10, 2003.  A statement from the 
veteran's representative dated June 9, 2003, enclosed a 
statement from the veteran, which indicated he could not make 
the June 10, 2003 hearing due to a family situation (his 
father's stroke).  Instead the veteran wanted a Board 
videoconference hearing at the RO.  Good cause having been 
shown, the Board notes that such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2002).  The veteran has not yet 
been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to comply with the veteran's request for a 
Board videoconference hearing and to afford him due process.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  No 
action is required of the appellant until notified by the RO.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



